           Case 1:18-cv-08208-VSB Document 61 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                          4/30/2020
JESSICA WROBLESKI,                                        :
                                                          :
                                        Plaintiff,        :
                                                          :     18-CV-8208 (VSB)
                      - against -                         :
                                                          :   ORDER OF SERVICE
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff is proceeding pro se and in forma pauperis. On January 30, 2020, certain

Defendants submitted a letter indicating they intended to move to dismiss Plaintiff’s Second

Amended Complaint. (Doc. 37.) By Order dated January 31, 2020, I set a briefing schedule for

the proposed motion and any amended complaint Plaintiff wished to file pursuant to Federal

Rule of Civil Procedure 15(a)(1)(B). (Doc. 37.) Defendants’ motion was due by March 6, 2020.

Plaintiff was to file any third amended complaint by March 27, 2020, or if she chose not to file

an amended complaint, she was to serve her opposition to the motion by April 20, 2020.

Defendants’ reply, if any, would be due by May 11, 2020.

        Defendants’ filed their motions to dismiss and supporting documents on March 5 and 6,

2020. (Docs. 46–54.) On March 19, 2020, Plaintiff filed request for an extension of time to file

her amended complaint. (Doc. 57.) On April 23, 2020, Plaintiff filed the Third Amended

Complaint, (Doc. 58), along with a “motion of opposition” to Defendants’ motions to dismiss,

(Doc. 59.)
             Case 1:18-cv-08208-VSB Document 61 Filed 04/30/20 Page 2 of 2



        Accordingly, it is hereby:

        ORDERED that Plaintiff’s request for an extension of time to file her Third Amended

Complaint is GRANTED nunc pro tunc. The Third Amended Complaint filed as Document 58

is accepted as Plaintiff’s operative pleading in this matter, replacing any previously filed

complaints.

        IT IS FURTHER ORDERED that Defendants shall submit a letter by May 11, 2020,

informing me whether they wish to proceed with briefing the motions already filed, or whether

the pending motions are moot in light of the Third Amended Complaint. See Pettaway v. Nat’l

Recovery Solutions, 955 F.3d 299 (2d Cir. 2020) (“[W]hen a plaintiff properly amends her

complaint after a defendant has filed a motion to dismiss that is still pending, the district court

has the option of either denying the pending motion as moot or evaluation the motion in light of

the facts alleged in the amended complaint.”)

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated: April 30, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                      2
